
QuickLinks -- Click here to rapidly navigate through this document




EXHIBIT 10.2



EMPLOYMENT AGREEMENT


        THIS EMPLOYMENT AGREEMENT ("Agreement") is made and effective as of the
26th day of May, 2004, by and between CAESARS ENTERTAINMENT, INC. (the
"Company"), and BERNARD E. DeLURY, JR. ("Executive").

        In consideration of the premises and of the covenants and agreements
herein contained, the parties agree as follows:

        1.     Employment.

        A.    The employment agreement entered into between the parties dated
February 1, 2003, as amended on May 21, 2003, shall terminate as of the
effective date hereof, and shall be of no further force and effect.

        B.    The Company hereby agrees to employ Executive in the capacity of
Executive Vice President and General Counsel of the Company, and such other
capacity or capacities of equal status and responsibility as the Chief Executive
Officer of the Company (the "CEO") shall determine, reporting directly and
solely to the CEO of the Company, and Executive hereby accepts such employment,
all upon and subject to the terms and conditions herein set forth.

        C.    During the term of his employment hereunder Executive shall devote
his best efforts to such employment and perform such duties as are reasonably
assigned or delegated to him by the CEO, consistent with his position and
capacities hereunder and such other related positions(s) and capacity or
capacities as the CEO shall from time to time determine. While it is understood
and agreed that Executive's job capacities may change at the Company's
discretion during the Term (hereafter defined) of this Agreement, his general
level of responsibility shall not be substantially reduced at any time.
Furthermore, Executive agrees that the Company may direct him to perform some or
all of his duties hereunder for the benefit of subsidiaries and affiliates of
the Company. Subject to the exceptions set forth in 1D(1) below, Executive shall
devote his entire working time and attention to the business and related
interests of, and shall be loyal to, the Company and its subsidiaries and
affiliates, and Executive agrees to render services hereunder on behalf of the
Company and/or on behalf of such subsidiaries and affiliates.

        D.    During the term of his employment hereunder Executive shall not:

        (1)   Render services of a business, professional or commercial nature
to any person or entity, directly or indirectly, whether for compensation or
otherwise, except that this prohibition shall not be construed to prevent
Executive from (a) engaging in occasional outside business activities which
(i) are not in violation of 1D(2) and (ii) do not interfere with the performance
of his duties hereunder; (b) investing his assets in such form or manner as will
not require any services on the part of Executive in the operation of the
affairs of the companies in which such investments are made and which are not in
violation of 1C(2) immediately below, or (c) from engaging in charitable or
civic activities so long as such activities do not interfere with the
performance of his duties hereunder.

        (2)   Engage in any activity competitive with or adverse to the welfare
or business or related interests of the Company or any of its subsidiaries or
affiliates, whether alone, as a partner, officer, director, employee or
shareholder of any other corporation or other entity, or otherwise, directly or
indirectly, if Executive knows or should have known that such other corporation
or entity is competitive with or adverse to the Company, except that the
ownership of not more than one percent of the stock of any one or more publicly
traded corporations shall not be deemed a violation of this subparagraph (2);

1

--------------------------------------------------------------------------------






        (3)   Be engaged by any person or entity which conducts business with or
acts as a consultant or advisor to the Company or any of its subsidiaries or
affiliates, whether alone, as a partner, officer, director, employee or
shareholder of any other corporation or entity, or otherwise, directly or
indirectly, except that ownership of not more than one percent of the stock of
any one or more publicly traded corporations shall not be deemed a violation of
this subparagraph (3).

        E.    Executive acknowledges and agrees that he shall perform his duties
hereunder at the corporate headquarters of the Company in Las Vegas, NV and at
the Company's east coast office located in Atlantic City, NJ, and such other
locations as may be required by the nature of Executive's responsibilities. It
is understood that Executive maintains his present residence in Atlantic County,
NJ and it is agreed that he shall not be required to relocate his present
residence to any other location.

        2.     Term.

        The term of this Agreement (the "Term") shall begin on the effective
date stated above and shall continue until May 25, 2007. The Term shall
automatically renew beginning May 26, 2007 for successive periods of one year
unless the Company or the Executive gives written notice to the other at least
six (6) months prior to the end of the then applicable term, that the Agreement
shall not be further extended. Otherwise, this Agreement may be terminated as
specifically provided below.

        3.     Compensation.

        A.    In consideration of the services to be rendered by Executive
hereunder, the Company agrees to pay or cause to be paid to Executive, and
Executive agrees to accept, the sum of $600,000 (the "Base Salary") for the
initial twelve month period following the effective date of this Agreement
during the Term, which shall be paid in accordance with the regular payroll
practices of the Company. During the Term, the Base Salary shall be reviewed
annually in accordance with the Company's then applicable merit policies or as
otherwise determined by the CEO and the Board in its discretion, but in no event
shall the Base Salary be lower than $600,000 per annum.

        B.    In addition to Base Salary, the Executive shall be entitled to
participate in the Company's annual incentive plan for senior executive ("the
Annual Bonus"). The Target amount of any Annual Bonus shall be set at 100% of
Base Salary depending upon Company and individual performance and shall be
subject to the discretion of the CEO and the Board. The Executive will be
eligible for additional special bonus awards if and when determined by the Board
in its sole discretion.

        C.    In addition to Base Salary and Annual Bonus, the Executive shall
be entitled to participate in the Company's Stock Option Plan and Long-Term
Incentive Plans as in effect from time to time in accordance with the terms of
such Plans. Upon confirmation by the Compensation Committee of the Board,
Executive shall be granted options and other equity vehicles in an amount equal
to or greater than those awarded to officers of like status and position in the
Company. The option and grant price shall be set on the date of approval of the
grant as provided in the Option Plan or other plans. Additional grants shall be
subject to the discretion of the Board. Such options shall vest and be governed
by the provisions of the Option Plan or as otherwise provided.

        D.    If the Company restructures the compensation arrangement
applicable to its senior executives by replacing the plans described in B and C
above, Executive shall be entitled to participate in the new plans at a level
appropriate in light of his status and, as nearly as may be, with comparable
economic effect to the compensation provided for in B and C, above.

2

--------------------------------------------------------------------------------






        4.     Vacation and Other Benefits.

        A.    Executive shall be entitled to reasonable paid vacation annually,
as well as other employment benefits, including death and retirement plans, and
group insurance programs for medical, hospitalization, life, and long term
disability, and the like, afforded in general to senior executives of the
Company of comparable status and tenure, and consistent with the Company's
policies for executive employment benefits. The Company may, in its sole
discretion, change such benefits policies from time to time.

        B.    So long as Executive is employed hereunder, the Company shall
maintain in full force and effect a policy of term insurance on the life of
Executive in an amount as provided by the applicable policy of the Company.
Executive shall promptly advise the Company of the designated beneficiary or
beneficiaries of such policy. Upon termination of Executive's employment, to the
extent permitted under the policy, Executive shall have the right to transfer
such policy to his own name or the name of a beneficiary thereof, provided
Executive shall pay all premiums for such policy as shall accrue thereafter.

        5.     Expenses.

        The Company shall pay or cause to be paid all reasonable expenses
incurred by Executive in the performance of his responsibilities and duties for
the Company hereunder [including reasonable and customary expenses (including,
without limitation, attorney's fees and expenses) incurred in connection with
entering into this Agreement], as well as those reasonably incurred in the
promotion of the Company's business, including but not limited to the costs of
licensing or qualification as may be required by any gaming jurisdiction.
Executive shall submit to the Company periodic statements of all expenses so
incurred in accordance with the Company's policy. Subject to such audits as the
Company may deem appropriate, the Company shall, promptly and in the ordinary
course, reimburse Executive the full amount of any such expenses advanced by
Executive.

        6.     Covenants; Confidential Information.

        A.    Executive agrees that, for the applicable period specified below,
he shall not, directly or indirectly, do any of the following:

        (1)   Own, manage, control, or participate in the ownership, management
or control of, or be employed or engaged by, or otherwise affiliated or
associated with, as a consultant, independent contractor or otherwise, any other
corporation, partnership, proprietorship, firm, association or other business
entity, or otherwise engage in any business that is competitive with any
business or enterprise in which the Company is engaged at the time Executive's
employment ceases including, without limitation, any gaming venture, Indian
gaming, river boat gaming or otherwise within any country or any state (or any
metropolitan area involving multiple jurisdictions) in which there is located
any gaming facility owned, managed or under development to be owned or managed
by the Company, determined as of the date Executive ceases to be employed
hereunder;

        (2)   Solicit or induce any person who is an employee, officer,
consultant or agent of the Company or of any subsidiary or affiliate of the
Company, to terminate such relationship;

        (3)   Employ, assist in employing, or otherwise be associated in
business with any present or former employee or officer of the Company or of any
subsidiary or affiliate of the Company, including without limitation those who
commence such positions with the Company or any such subsidiary or affiliate,
after the effective date hereof; provided that if such circumstance occurs
without the knowledge or assistance of Executive, it shall not be a breach of
this provision.

3

--------------------------------------------------------------------------------






        (4)   Disclose, divulge, discuss, copy or otherwise use or suffer to be
used in any manner, the customer lists, proprietary and confidential inventions,
ideas, discoveries, marketing methods, product research or other data or any
other methodologies of the Company (collectively, "Confidential Information"),
it being acknowledged by Executive that all such Confidential Information
compiled or obtained by, or furnished to, Executive while he is or was employed
by or associated with the Company, is confidential and proprietary information
which is the exclusive property of the Company.

        B.    The provisions of subparagraphs 6A(I) through 6A(4) hereof shall
be operative throughout the Term and for so long as Executive is receiving
compensation (other than benefit continuation) from the Company thereafter,
except as provided in the following sentences. In the event that Executive is
terminated pursuant to paragraph 8 hereof for Cause, the provisions of
subparagraphs 6A(1), 6A(2) and 6A(3) shall be operative during the Term and for
a period of one year thereafter. In the event that Executive is terminated
pursuant to paragraph 8 hereof without Cause, the provisions of subparagraph
6A(1) shall be operative for a period of six months after the termination date
and the provisions of subparagraphs 6A(2) and 6A(3) shall be operative for a
period of 12 months after the termination date. All obligations created by the
terms of subparagraph 6A(4) are of a continuing nature and shall remain in
effect at all times during Executive's period of employment hereunder and for a
period of five years thereafter; provided that if at any time following the
termination of this Agreement any Confidential Information shall become part of
the public domain through no fault of Executive, then the restrictions and
limitations of subparagraph 6A(4) shall not apply to such particular
information.

        C.    The Executive acknowledges and agrees that the restrictions
contained in this paragraph are reasonable and necessary to protect and preserve
the legitimate interests, properties, goodwill and business of the Company, that
the Company would not have entered into this Agreement in the absence of such
restrictions and that irreparable injury will be suffered by the Company should
the Executive breach any of those provisions. Executive represents and
acknowledges that (i) the Executive has been advised by the Company to consult
Executive's own legal counsel in respect of this Agreement, and (ii) that the
Executive has had full opportunity, prior to execution of this Agreement, to
review thoroughly this Agreement with the Executive's counsel. The Executive
further acknowledges and agrees that a breach of any of the restrictions in this
paragraph cannot be adequately compensated by monetary damages.

        D.    The Company agrees to give the Executive written notice of any
action taken by the Executive that it believes in good faith to constitute a
violation of the Executive's undertakings under Paragraph 6 and to give the
Executive at least 10 days thereafter to cease any such action which, if he
complies with such request, will preclude any further action or any recovery by
the Company. In the event that the Executive fails to do so, the Executive
agrees that the Executive's right to any payment pursuant to Paragraph 8 shall
be forfeited (but only to the extent of those portions not previously received)
and the Executive's right to exercise any and all stock options shall cease. In
addition, in the case of any violation of the provisions of this paragraph 6,
the Company shall be entitled to preliminary and permanent injunctive relief,
without the necessity of proving actual damages, as well as provable damages and
an equitable accounting of all earnings, profits and other benefits arising from
any violation of this paragraph (with appropriate credit for the amounts
forfeited by the Executive and the non-exercisability of the stock options),
which rights shall be cumulative and in addition to any other rights or remedies
to which the Company may be entitled.

        E.    In the event that any of the provisions of this Paragraph 6 should
ever be adjudicated to exceed the time, geographic, service, or other
limitations permitted by applicable law in any jurisdiction, it is the intention
of the parties that the provision shall be amended to the extent of the maximum
time, geographic, service, or other limitations permitted by applicable law,
that such

4

--------------------------------------------------------------------------------






amendment shall apply only within the jurisdiction of the court that made such
adjudication and that the provision otherwise be enforced to the maximum extent
permitted by law. The Executive irrevocably and unconditionally (x) agrees that
any suit, action or other legal proceeding arising out of this Paragraph,
including without limitation, any action commenced by the Company for
preliminary and permanent injunctive relief and other equitable relief, may be
brought (without posting a bond) in the United States District Court for the
District of Nevada, or if such court does not have jurisdiction or will not
accept jurisdiction, in any court of general jurisdiction in Clark County,
Nevada, (y) consents to the non-exclusive jurisdiction of any such court in any
such suit, action or proceeding, and (z) waives any objection which the
Executive may have to the laying of venue of any such suit, action or proceeding
in any such court. The Executive also irrevocably and unconditionally consents
to the service of any process, pleadings, notices or other papers in a manner
permitted by the notice provisions of Paragraph 12 hereof.

        F.     For purposes of this Paragraph 6, the term "Company" shall be
deemed to mean the Company and/or any of its subsidiaries or affiliates,
together with their respective successors or assigns.

        7.     Illness, Incapacity or Death During Employment

        A.    If Executive is unable to perform services hereunder by reason of
illness or incapacity resulting in a failure to discharge his duties under this
Agreement as determined by the Company in the manner described in paragraph 5A
of the Company's form of Change of Control Agreement applicable to Executive,
for six or more consecutive months, then upon 30 days notice, the Company may
terminate the employment of Executive and the Term under this Agreement, and
upon such termination Executive shall be paid (i) his Base Salary on a pro-rata
basis to the date of termination through the 30-day period; (ii) an amount equal
to his prior year's Annual Bonus on a pro-rata basis to the date of termination
through the 30-day notice period; (iii) reimbursement of all expenses reasonably
incurred by Executive in performing his responsibilities and duties for the
Company prior to and including such date; and (iv) applicable insurance and
other group benefits proceeds. In the event of termination pursuant to this
paragraph 7(A),

        (1)   Executive shall have the right to the assignment of any and all of
the Company group insurance policies or health protection plans if and to the
extent that such policies and plans permit assignment out of the group to the
individual Executive, and

        (2)   Executive shall be entitled to a salary continuation benefit equal
to 60% of his Base Salary, reduced by the value of any salary continuation
received (whether in lump sum or periodically) under the Company's Long Term
Disability Plan or any other applicable insurance or other group benefits
provided by the Company. This salary continuation benefit shall be payable for
the same period as benefits would be provided to a similarly situated senior
officer of the Company under the Plan.

        B.    In the event of Executive's death, this Agreement shall
automatically terminate; provided that the Company shall pay to the Executive's
estate (i) his Base Salary on a pro-rata basis to the date of death; (ii) an
amount equal to his prior year's Annual Bonus on a pro-rata basis to the date of
death; (iii) reimbursement of all expenses reasonably incurred by Executive in
performing his responsibilities and duties for the Company prior to and
including such date; and (iv) applicable insurance and other group benefits
proceeds.

        8.     Termination for Cause or without Cause.

        A.    The employment of Executive under this Agreement, and the Term
hereof, may be terminated by the Company for Cause at any time. If the Company
properly terminates Executive's employment hereunder for Cause, it shall be
without liability to Executive except for all amounts

5

--------------------------------------------------------------------------------



and benefits accrued and due but not paid to the date of such termination. For
all purposes of this Agreement, the term "Cause" means:

        (1)   Executive's material fraud, dishonesty, willful misconduct or
gross negligence in the performance of his duties hereunder, including willful
failure to perform such duties as may properly be assigned him hereunder;

        (2)   Executive's material breach of any provision of this Agreement; or

        (3)   Executive's failure to qualify (or, having so qualified, being
thereafter disqualified or suspended) under any suitability or licensing
requirements to which Executive may be subject by reason of his position with
the Company or any of its affiliates or subsidiaries, under the laws of any
applicable gaming jurisdiction, except that any such failure to qualify or
disqualification or suspension resulting from Executive's corporate conduct,
rather than individual conduct, shall not constitute "Cause" hereunder.

        B.    Any termination for Cause shall not be in limitation of any other
right or remedy the Company may have under law, pursuant to this Agreement or
otherwise.

        C.    If the Company believes the Executive has engaged in conduct that
would be cause for termination of this Agreement, the Company shall give written
notice of the grounds for such action and may suspend Executive with pay until
such time as the Company has made a decision whether to terminate Executive for
Cause. Unless such cause constitutes a crime or jeopardizes the safety or
welfare of the Company's properly, employees, customers or licenses (in which
case no cure period shall apply), Executive shall have 30 days to cure such
grounds to the Company's satisfaction. In the event that the Company exercises
its right to terminate this Agreement for Cause, Executive shall have the right
to challenge such action by seeking arbitration in the manner provided in
Paragraph 9.

        D.    The employment of Executive under this Agreement may be terminated
without Cause at any time upon written notice to Executive. (A non-renewal of
the Term shall not be treated as a Termination without Cause.) In such case, the
Company shall have no liability arising out of such termination except as
follows:

        (1)   Executive shall be paid (a) the Base Salary for the balance of the
Term or for a period of twelve months, whichever is greater, paid in accordance
with the regular payroll practices of the Company, plus (b) a lump sum amount
equal to the greater of the average of the Annual Bonuses, if any, paid to the
Executive for the three prior years or the amount of the Annual Bonus, if any,
paid for the prior year;

        (2)   Any remaining unvested options or stock retention units that would
have vested during the applicable Term of this Agreement shall be vested, and

        (3)   Executive shall be entitled to continuation of health and dental
benefits for the remaining portion of the otherwise applicable Term.

Fifty percent of amounts paid after termination hereunder shall be consideration
for the Executive's undertaking not to breach the terms of the covenants
contained in Paragraph 6 hereof. The Company shall also pay to the Executive, in
a lump sum in cash within ten (10) days after the date of termination, the
Executive's accrued but unpaid cash compensation (the "Accrued Obligations"),
which shall include but not be limited to: (1) any portion of the Executive's
Annual Base Salary through the date of termination that has not yet been paid
and an amount representing the Annual Bonus for the year of termination
determined at the target rate under the Company's then applicable incentive
bonus plan, and multiplying that amount by a fraction, the numerator of which is
the number of days in the current fiscal year through the date of termination,
and the denominator of which is 365 (the "Annual Bonus Amount"); (2) any

6

--------------------------------------------------------------------------------



compensation previously deferred by the Executive (together with any accrued
interest or earnings thereof) that has not yet been paid; (3) any earned but
unpaid vacation pay; and (4) similar unpaid items that have accrued or to which
the Executive has become entitled as of the date of termination, including
declared but unpaid bonuses and unreimbursed employee business expenses, and
provided further that the Company's obligation to make any payments under this
Paragraph 8, to the extent that any such payment shall not have accrued as of
the day before the date of termination shall also be conditioned upon the
Executive's execution, and non-revocation, of a written release, substantially
in the form attached hereto as Annex 1 (the "Release"), of any and all claims
against the Company and all related parties with respect to all matters arising
out of the Executive's employment by the Company (other than any entitlements
under the terms of this Agreement or under any other plans or programs of the
Company in which the Executive participated and under which the Executive has
accrued or become entitled to a benefit), or the termination thereof.

        E.    In the event of a Change of Control (as defined in the Change of
Control Agreement), Executive shall have certain rights as set forth in a
separate agreement (a "Change of Control Agreement") of even date herewith by
and between Executive and the Company.

        9.     Arbitration.

        The Company and the Executive mutually consent to the resolution by
arbitration by a panel of three arbitrators, in accordance with the National
Rules for the Resolution of Employment Disputes of the American Arbitration
Association, to be held in Clark County, Nevada, of all claims or controversies
arising out of the Executive's employment (or its termination) that the Company
may have against the Executive or that the Executive may have against the
Company or against its officers, directors, shareholders, employees or agents in
their capacity as such other than a claim which is primarily for an injunction
or other equitable relief.

        10.   Severable Provisions.

        The provisions of this Agreement are severable, and if any one or more
provisions hereof may be determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions, and any partially unenforceable
provision to the extent enforceable, shall nevertheless be binding and
enforceable.

        11.   Binding Agreement.

        The rights and obligations of the Company and Executive under this
Agreement shall be binding upon and inure to the benefit of, and be enforceable
by and against, the parties hereto and their respective heirs, personal
representations, and successors and assigns.

        12.   Notices.

        Any notice, request, demand, waiver, consent, approval or other
communication (a "Notice") which is required or permitted hereunder shall be in
writing as referenced below. All Notices may be delivered by telecopier or
similar device, with a true copy thereof sent the same day by Federal Express,
DHL Courier, or other similar overnight delivery service providing receipt
against delivery, and shall be deemed given or made upon receipt thereof. All
Notices are to be given or

7

--------------------------------------------------------------------------------



made to the parties at the following addresses (or to such other address as any
party may designate by a Notice given in accordance with the provisions of this
Paragraph 12):

 
   
If to the Company:   Caesars Entertainment, Inc.
3930 Howard Hughes Parkway
Las Vegas, NV 89109
Attention: President and Chief Executive Officer
If to Executive:
 
Bernard E, DcLury, Jr.
807 Sterling Place
Brigantine, NJ 08203

        13.   Waiver.

        Either party's failure to enforce any provision(s) of this Agreement
shall not in any way be construed as a waiver of any such provision(s) as; to
any future violations(s) thereof, nor prevent that party thereafter from
enforcing each and every other provision of this Agreement. The rights granted
the parties herein are cumulative, and the waiver by a party of any single
remedy shall not constitute a waiver of such party's right to assert all other
legal remedies available to him or it under the circumstances.

        14.   Governing Law.

        This Agreement shall be governed by and construed and interpreted
according to the internal laws of the State of Nevada, without reference to such
State's principles of conflict of laws.

        15.   Tax Withholding.

        Notwithstanding anything the to contrary set forth in this Agreement,
the Company may withhold from amounts payable under this Agreement, all federal,
state, local and foreign income and employment taxes that are required to be
withheld by applicable laws or regulations.

        16.   Captions and Paragraph Headings.

        Captions and paragraph headings used herein are for convenience only and
are not a part of this Agreement and shall not be used in construing it.

        17.   Compliance Committee Approval

        Executive shall cooperate with requests for information, documentation
or assurances from the Caesars Entertainment, Inc. Compliance Committee during
the term of this Agreement. In the event the Compliance Committee, in its
absolute discretion, disapproves Executive's continued employment or determines
that Executive's continued employment may adversely affect the licensing status
of Employer or any of its parents, subsidiaries, affiliates, successors and
assigns with any gaming or other regulatory agency, Employer shall have the
right to immediately terminate this Agreement without further liability to
Executive, other than for payment of any accrued but unpaid portion of Base
Salary through the date of termination.

        18.   Entire Agreement.

        This Agreement constitutes the entire agreement between the Company and
Executive with respect to the subject matter hereof, and may not be modified or
terminated orally. No modification, termination or attempted waiver of this
Agreement shall be valid unless in writing and signed by the party against whom
the same is sought to be enforced.

8

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed as of the day and year first above written.

    The Company:
 
 
CAESARS ENTERTAINMENT, INC.
 
 
By:
 
/s/  WALLACE R. BARRR      

--------------------------------------------------------------------------------

Wallace R. Barrr
President and Chief Executive Officer
 
 
Executive:
 
 
 
 
/s/  BERNARD E. DELURY, JR.      

--------------------------------------------------------------------------------

Bernard E. DeLury, Jr.

9

--------------------------------------------------------------------------------




ANNEX 1

GENERAL RELEASE


        1.     I,                        , for and in consideration of certain
payments to be made and the benefits to be provided to me under Paragraph 8 of
my Employment Agreement dated as of                                    , 200    
(the "Employment Agreement") with Caesars Entertainment, Inc. (the "Company"),
and conditioned upon such payments and provisions, do hereby REMISE, RELEASE,
AND FOREVER DISCHARGE the Company and each of its subsidiaries and affiliates,
their officers, directors, shareholders, partners, employees and agents, their
respective successors and assigns, heirs, executors and administrators
(hereinafter collectively included within the term the "Company"), acting in any
capacity whatsoever, of and from any and all manner of actions and causes of
actions, suits, debts, claims and demands whatsoever in law or in equity, which
I ever had, now have, or hereafter may have, or which my heirs, executors or
administrators hereafter may have, by reason of any matter, cause or thing
whatsoever from the beginning of my employment with Caesars Entertainment, Inc.
to the date of these presents arising from or relating in any way to my
employment relationship and the termination of my employment relationship with
Caesars Entertainment, Inc., including but not limited to, any claims which have
been asserted, could have been asserted, or could be asserted now or in the
future under any federal, state or local laws, including any claims under the
Age Discrimination in Employment Act ("ADEA"), 29 U.S.C. §621 et seq., Americans
with Disabilities Act ("ADA"), 42 U.S.C. §2000e et seq., Title VII of the Civil
Rights Act of 1964, 42 U.S.C. §2000c et seq., any contracts between the Company
and me and any common law claims now or hereafter recognized and all claims for
counsel fees and costs; provided, however, that this General Release shall not
apply to any entitlements under the terms of the Employment Agreement or under
any other plans or programs of the Company in which I participated and under
which I have accrued and become entitled to a benefit.

        2.     Subject to the limitations of paragraph 1 above, I expressly
waive all rights afforded by any statute which expressly limits the effect of a
release with respect to unknown claims. I understand the significance of this
release of unknown claims and the waiver of statutory protection against a
release of unknown claims which provides as follows:

A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.

        3.     I hereby agree and recognize that my employment by the Company
was permanently and irrevocably severed on                        ,         and
the Company has no obligation, contractual or otherwise to me to hire, rehire or
re-employ me in the future. I acknowledge that the terms of the Employment
Agreement provide me with payments and benefits which are in addition to any
amounts to which I otherwise would have been entitled.

        4.     I hereby agree and acknowledge that the payments and benefits
provided by the Company are to bring about an amicable resolution of my
employment arrangements and are not to be construed as an admission of any
violation of any federal, state or local statute or regulation, or of any duty
owed by the Company and that this Agreement and General Release is made
voluntarily to provide an amicable resolution of my employment relationship with
the Company and the termination of the Employment Agreement.

        5.     I hereby certify that I have read the terms of this General
Release, that I have been advised by the Company to discuss it with my attorney,
and that I understand its terms and effects. I acknowledge, further, that 1 am
executing this General Release of my own volition with a full understanding of
its terms and effects and with the intention of releasing all claims recited
herein in exchange for the consideration described in the Employment Agreement,
which I acknowledge is adequate and satisfactory to me. None of the above-named
parties, nor their agents, representatives, or

10

--------------------------------------------------------------------------------



attorneys have made any representations to me concerning the terms or effects of
this General Release other than those contained herein.

        6.     I hereby acknowledge that I have been informed that I have the
right to consider this General Release for a period of 21 days prior to
execution. I also understand that I have the right to revoke this General
Release for a period of seven days following execution by giving written notice
to the Company at 3930 Howard Hughes Parkway, Las Vegas, NV 89101, Attention:
President and Chief Executive Officer.

        Intending to be legally bound hereby, I execute the foregoing General
Release this            day of                        , 200    .

 
   



--------------------------------------------------------------------------------

Witness
 


--------------------------------------------------------------------------------

    

11

--------------------------------------------------------------------------------





QuickLinks


EXHIBIT 10.2



EMPLOYMENT AGREEMENT
ANNEX 1 GENERAL RELEASE
